Citation Nr: 1511676	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-24 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

4.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.

5.  Entitlement in an increased rating for a service-connected chronic lumbar strain, currently evaluated as 40 percent disabling.

6.  Entitlement in an increased rating for left knee disability, status-post knee replacement, currently evaluated as 30 percent disabling.

7.  Entitlement in an increased rating for right knee disability, status-post knee replacement, currently evaluated as 30 percent disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to August 1964.

These matters comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In this rating decision, the RO denied the Veteran's claims for service for a heart disability and sleep apnea, found new and material evidence had not been submitted to reopen a claim for service connection for a bilateral eye disability, and denied claims for increased ratings for lumbar spine and knee disabilities.  The Veteran perfected an appeal as to these denials.

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 Central Office hearing and a transcript of this hearing is of file.  At that time, the Board held the record open for 90-days to allow for the submission of additional evidence; subsequently, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board first notes that the Veteran was provided VA examinations that evaluated his hearing, back and knee disabilities in November 2012, after the last adjudication of these claims by the RO.  As such, upon remand, the AOJ can consider these pertinent VA examinations in the first instance.

Regarding additional records, the claims file contains extensive records from VA and SSA.  The Veteran, however, indicated that there may be additional old VA treatment records and review of the claims file reveals that there may be additional updated VA treatment records.  Specifically, the Veteran indicated that he may have received VA treatment in the 1960s in Los Angeles, California.  These records are not currently of file.  Regarding more recent records, the Veteran receives a majority of his care at the San Francisco, California VA Medical Center (VAMC).  The AOJ has associated records from this VAMC only through December 2011.  The Veteran recently submitted VA treatment records from this facility dated from July to September 2014, but it appears that there are additional records.  The AOJ also associated with the record VA treatment records from the Pensacola, Florida (Gulf Coast) and Biloxi, Mississippi VAMCs dated through July 2012.  Although it is unclear how often the Veteran obtains treatment from these facilities, the AOJ should seek updated records from these facilities as well.  As these records may pertain to all claims in appellate status, a remand is necessary for all claims.

Regarding service connection for a heart disability, the record contains heart diagnoses, to include coronary artery disease.  The record also indicates that the Veteran experienced myocardial infarctions in 1986.  The service treatment records include a March 1965 report of medical history, less than a year after the Veteran's separation from service, in which the Veteran marked that he had a history of shortness of breath and pain or pressure in the chest.  A clinician added notes indicating that there was shortness of breath and palpitation on strenuous exercise.  Although no heart disability was noted during the Veteran's active service, based on this reported history made shortly after his separation from active service there is some indication that the Veteran may have been experiencing a heart related disability around the time of separation from service.  Therefore, the Veteran should be provided a VA examination in which an examiner provides an opinion as to whether the Veteran has a heart disability attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to sleep apnea, although the Veteran marked in this same March 1965 Report of Medical History that he did not have a hearing of frequent trouble sleeping, the Veteran recently testified regarding such symptoms in service and his contention that his sleep apnea first has manifestation in service (although the record shows that he was first diagnosed many years after service in 1998).  Specifically, at the time of the Board hearing, the Veteran remarked that he snored in service and that this was noticed by others.  See Board Hearing Transcript, page 33.  Based on the Veteran's lay statement, the Board finds that VA has a duty to provide a VA examination in which an examiner provided an opinion regarding whether the disability is due to service.

Regarding all four increased rating claims, the Veteran and his representative made various contentions at the hearing regarding their inadequacy for rating purposes, to include that additional symptoms had developed since the last examination and that more thorough examinations were needed.  In consideration of these contentions, the Board directs that the AOJ schedules additional VA examination regarding the severity of these four service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to seek VA treatment records related to treatment in the Los Angeles, Califronia area in the 1960s.  Also obtain treatment records from the San Francisco VAMC from December 2011 to the present and from the Pensacola and Biloxi VAMCs from July 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing directive (1), schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(A)  Note all the Veteran's heart diagnoses.

(B)  For each of these diagnoses, is it at least as likely as not (i.e., 50 percent or greater probability) that the disability is attributable to service? 

The examiner should specifically consider the Veteran's lay testimony.

3.  After completing directive (1), schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea is attributable to service? 

The examiner should specifically consider the Veteran's lay testimony.

4.  After completing directive (1), schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.


5.  After completing directive (1), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected lumbar spine disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include range of motion testing.  The examiner should specifically consider whether there are associated objective neurologic abnormalities, to include radiculopathy of the lower extremities (as separate disabilities for the service-connected knee disabilities) and a bladder condition.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing directive (1), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left and right knee disabilities.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.


All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disabilities to include range of motion testing and evaluation of any instability of the knees.

The examiner should specifically address whether either disability, which are status-post knee replacement, is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

